MEMORANDUM**
Craig A. Mobley appeals pro se the district court’s dismissal for lack of subject matter jurisdiction of his action brought under 42 U.S.C. §§ 1983 and 1985. Mobley’s claims are inextricably intertwined with his California state court case. The district court correctly dismissed Mobley’s action on the ground that under the Rook-er-Feldman doctrine federal district courts lack authority to review state court judgments. District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Worldwide Church of God v. McNair, 805 F.2d 888, 892-93 (9th Cir.1986); Branson v. Nott, 62 F.3d 287, 291-92 (9th Cir.1995). We have considered Mobley’s remaining contentions and reject them for lack of merit
The motion of appellees Director Department of Industrial Relations and Julie Macey to file their late brief is GRANTED. The Clerk shall file the brief received on September 25, 2001.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.